Name: Commission Regulation (EEC) No 794/89 of 28 March 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 85/ 12 Official Journal of the European Communities 30. 3. 89 COMMISSION REGULATION (EEC) No 794/89 of 28 March 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 31 March 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1989 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26. (2) OJ No L 355, 17. 12. 1987, p. 19 . 30. 3 . 89 Official Journal of the European Communities No L 85/13 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 New potatoes 32,06 1 398 260,58 66,79 226,01 5 631 25,00 49 105 75,33 20,76 0701 90 59 I \ l \ \ 1.20 0702 00 10 0702 00 90 Tomatoes 85,05 3 709 691,17 177,15 599,49 14 937 66,32 130 249 199,81 55,06 1.30 0703 10 19 Onions (other than sets) 10,25 447 83,29 21,35 72,24 1 800 7,99 1 5 696 24,08 6,63 1.40 0703 20 00 Garlic 222,28 9 694 1 806,28 462^7 1 566,70 39 038 173,32 340 388 522,19 143,91 1.50 ex 0703 90 00 Leeks 33,95 1 484 275,54 70,85 241,09 5 907 26,53 51 655 79,99 21,70 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 9010 White cabbages and red cabbages 38,06 1 659 308,56 79,12 269,72 6 651 29,67 58 324 89,33 24,62 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 121,35 5 292 986,16 252,76 855,36 21 313 94,63 185 840 285,09 78,57 1.100 ex 0704 90 90 Chinese cabbage 53,45 2 331 434,42 111,34 376,80 9 388 41,68 81 865 125,59 34,61 1.110 0705 11 10 070511 90 Cabbage lettuce (head lettuce) 63,10 2 752 512,79 131,43 444,77 11 082 49,20 96 634 148,24 40,85 1.120 ex 0705 29 00 Endives 46,56 2 031 378,42 96,99 328,23 8 178 36,31 71 312 109,40 30,15 1.130 ex 0706 10 00 Carrots 28,52 1 243 231,76 59,40 201,02 5 009 22,23 43 675 67,00 18,46 1.140 ex 0706 90 90 Radishes 107,24 4 677 871,53 223,38 755,93 18 835 83,62 164 236 251,95 69,43 1.150 0707 00 11 0707 00 19 Cucumbers 69,24 3 019 562,67 144,22 488,04 12160 53,99 106 033 162,66 44,83 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 159,31 6 948 1 294,63 331,83 1 122,91 27 980 124,23 243 969 374,27 103,15 1.170 0708 20 10 0708 20 90 Beans (Vigna spp, Phaseolus spp.) 175,40 7 650 1 425,38 365,34 1 23631 30 806 136,77 268 607 412,07 113,56 1.180 ex 0708 90 00 Broad beans 42,69 1 862 346,98 88,93 300,96 7499 33,29 65 387 100,31 27,64 1.190 0709 10 00 Globe artichokes 90,17 3 933 732,81 187,82 635,61 15 837 70,31 138 095 211,85 58,38 1.200 Asparagus : li li \\ 1.200.1 ex 0709 20 00  green 353,75 15 428 2 874,64 736,81 2 49335 62128 275,84 541 716 831,05 229,03 1.200.2 ex 0709 20 00  other 408,68 17 824 3 321,06 851,23 2 880,56 71 776 318,68 625 842 960,11 264,60 1.210 0709 30 00 Aubergines (egg-plants) 94,92 4 140 771,38 197,71 669,06 16 671 74,02 145 364 223,00 61,46 1.220 ex 0709 40 00 Celery stalks and leaves 46,98 2 049 381,79 97,85 331,15 8 251 36,63 71947 110,37 30,41 1.230 0709 51 30 Chantarelles 660,65 28 685 5 250,36 1 368,47 4 657,88 110 953 510,76 1 022 231 1 542,93 437,30 1.240 0709 60 10 Sweet peppers 117,73 5 134 956,72 245,22 829,82 20 677 91,80 180 291 276,58 76,22 1.250 0709 90 50 Fennel 22,39 976 182,01 46,65 157,86 3 933 17,46 34 299 52,61 14,50 1.260 070990 70 Courgettes 57,48 2 507 467,12 119,73 405,16 10 095 44,82 88 028 135,04 37,21 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 81,99 3 573 658,40 170,36 582,01 14177 63,82 125 542 192,34 53,17 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 71,58 3 124 577,39 149,21 508,93 12 383 55,77 109 540 168,40 45,76 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 44,17 1 926 358,97 92,01 311,36 7 758 34,44 67 647 103,77 28,60 2.30 ex 0804 30 00 Pineapples, fresh 47,88 2088 389,13 99,73 337,51 8 410 3734 73 330 112,49 31,00 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 189,74 8 275 1 541,88 395,20 1 33737 33 324 147,95 290 563 445,75 122,85 2.50 ex 0804 50 00 Guavas and mangoes, fresh 165,90 7 236 1 348,20 345,56 1 16937 29 138 129,37 254 064 389,76 107,41 2.60 Sweet oranges, fresh : \ \ 2.60.1 0805 10 11 0805 10 21 080510 31 0805 10 41  Sanguines and semi- sanguines 43,11 1 880 35038 89,80 303,90 7 572 33,62 66 028 101,29 27,91 No L 85/14 Official Journal of the European Communities 30. 3. 89 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 39,21 1 710 318,69 81,68 276,42 6 887 30,58 60 057 92,13 25,39 2.60.3 0805 10 19  Others 35,23 1 535 285,76 73,29 248,71 6 169 27,43 53811 82,71 22,91 \ 0805 10 29 \ I l I I 0805 10 39 I \ I I 0805 10 49 I l I 2.70 \ Mandarins (including tange I I l rines and satsumas), fresh ; I I \ I l Clementines, wilkings and l I similar citrus hybrids, fresh : I l I l 2.70.1 ex 0805 20 10  Clementines 74,35 3 242 604,20 154,86 524,06 13 058 57,97 113 861 174,67 48,14 2.70.2 ex 0805 20 30  Monreales and Satsumas 50,52 2 203 410,57 105,23 356,11 8 873 39,39 77 370 118,69 32,71 2.70.3 ex 0805 20 50  Mandarins and Wilkings 55,66 2 427 452,33 115,93 392,33 9 776 43,40 85 240 130,76 36,04 2.70.4 ex 0805 20 70  Tangerines and others 68,71 2 996 558,38 143,12 484,32 12 068 53,58 105 226 161,42 44,49 l ex 0805 20 90 \ \ I \ \ l I I 2.80 ex 0805 3010 Lemons (Citrus limon, Citrus 34,70 1 513 282,03 72,29 244,62 6 095 27,06 53 149 81,53 22,47 I limonum), fresh \ I \ l I I I 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 177,61 7746 1 443,30 369,93 1 251,86 31 193 138,49 271 984 417,25 11439 \ fresh \ I \ l l I I 230 \ Grapefruit, fresh : \ I l \ l I 2.90.1 ex 0805 40 00  white 39,09 1 705 317,69 81,43 275,55 6 866 30,48 59 868 91,84 25,31 230.2 ex 0805 40 00  pink 56,60 2 468 460,00 117,90 398,98 9 941 44,14 86 686 132,98 36,65 2.100 0806 10 11 Table grapes 108,50 4 732 881,72 22539 764,77 19 056 84,60 166 158 254,90 70,25 0806 10 15|1IlII IlIl I \ 0806 10 19 I l IlIlIII \ I I 2.110 0807 10 10 Water-melons 13,01 565 103,78 26,98 91,95 2192 10,05 20118 30,42 8,53 2.120 IlMelons (other than water I \ 1 I melons) l IlIlIII I l 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 69,15 3 016 562,00 144,04 487,45 12 146 53,92 105 907 162,47 44,77 Il Dew, Onteniente, Piel de II Il IIIIIl\ Sapo, Rochet, Tendral IIII\ \ II \ 2.120.2 ex 0807 10 90  Other 269,04 11 734 2 186,30 560,37 1 896,31 47 251 209,79 412 001 632,05 174,19 2.130 0808 10 91 Apples 55,31 2 412 449,48 115,21 389,86 9 714 43,13 84 704 129,94 35,81 0808 10 93 IlIl II Il 0808 10 99 II li\\II Il|| 2.140 ex 0808 20 31 Pears (other than the Nashi 65,15 2 841 529,50 135,71 459,26 11 443 50,80 99 782 153,07 42,18 ex 0808 20 33 variety (Pyrus Pyrifolia)) liII ex 0808 20 35Il II li IIIIIIII ex 0808 20 39IlIl I IlII II \ 2.150 0809 10 00 Apricots 163,41 7 144 1 32530 340,93 1 160,13 28 426 127,69 248 566 38435 104,46 2.160 0809 20 10 Cherries 142,33 6213 1 148,11 296,70 1 011,97 24 623 11030 217814 334,85 9039 0809 20 90IIIIII IIliI IIIII 2.170 ex 0809 30 00 Peaches 112,03 4 886 910,44 233,36 789,68 19 677 87,36 171 570 263,20 72,54 2.180 ex 0809 30 00 Nectarines 130,36 5 685 1 059,39 271,53 918,87 22 896 101,65 199 639 306,26 84,40 2.190 0809 40 11 Plums 99,22 4 327 806,30 206,66 699,36 17 426 77,37 151 946 233,10 64,24 0809 40 19 I-IIIli II I 2.200 0810 10 10 Strawberries 189,78 8 277 1 542,26 395,30 1 337,69 33 332 14739 290 634 445,86 122,88 0810 1090 li\lIl \l \ 2.210 0810 40 30 Fruit of the species Vacci ­ 193,15 8 445 1 567,23 402^8 1 371,28 33 600 150,93 293 809 455,01 123,48 nium myrtillus IIIlIIIIli Il l 2.220 0810 90 10 Kiwi fruit (Actinidia 176,86 7 713 1 437,20 368,37 1 246,57 31 061 137,91 270 836 415,49 114,51 chinensis Planch.) || \ 2.230 ex 0810 90 90 Pomegranates 64,94 2 834 523,88 135,38 461,76 11 235 50,60 99 388 152,79 41,52 2.240 ex 0810 90 90 Khakis 271,77 11 853 2 208,50 566,07 1 915,57 47 731 21132 416 185 638,47 17536 2.250 ex 0810 90 90 Lychees 294,55 12 846 2 393,61 613,51 2 076,13 51 732 229,68 451 069 691,99 190,71